DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 16654128 on September 09, 2020. Please note claims 1-15 are pending and have been examined.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa et al. (US 20110175831 A1).

Regarding claim 1, Miyazawa discloses: A touch-sensitive electronic device (Figs. 1-3, discloses the information processing device 100 for touch detection and proximity detection) comprising: 
a sensor part (Fig. 2, touch screen 102) configured to detect a capacitance 5that varies according to a touch or a proximity of an operation body on or to an operation surface (Fig. 2, Fig. 5, [0049], discloses the touch panel 102 comprising plurality of electrostatic sensors and output the value varies depending on the electrostatic capacitance varying as a conductor such as a finger approaches or touch on the operation surface); 
a memory part (Fig. 3, non-volatile memory 111/RAM 112) that stores a reference value used as a basis of calculation of an amount of change in the capacitance and a threshold value used for detection of 10the touch or the proximity (Fig. 3, [0075] discloses the CPU 110 stores position data indicating the touch position or the proximity position as history data, which indicates the history of the touch and the proximity on or to the operation surface, in the non-volatile memory 111); 
a determination part (Fig. 1, touch detection unit 2 and proximity detection unit 3) configured to compare the amount of change in the capacitance calculated based on the reference value with the threshold value and to determine a state of the touch or the proximity with 15respect to the operation surface (Fig. 1, Fig. 4, Fig. 5, [0033], [0049]-[0052], discloses touch detection unit 2 and proximity detection unit 3 detects the touch or proximity based on the change in electrostatic capacitance varying as a conductor such as a finger approaches the operation surface. For example, as illustrated in Fig. 4, the output value of electrostatic capacitance varies with distance between the operation surface and the finger, and output value is compared with threshold value to determine the operation surface is touched with a finger or is in the proximity to the finger); and 
a controller (Fig. 3, CPU 110) configured to suspend a touch sensing operation in the sensor part during a period when the proximity of the operation body to the operation surface is not detected by the determination part (Fig. 3, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface, and a part which is neither touched or in the proximity of a finger from each other (i. e., controller suspends the touched and proximity sensing operation of a finger), and to 20suspend a proximity sensing operation in the sensor part during a period when the touch of the operation body on the operation surface is detected by the determination part (Fig. 3, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. As illustrated in Fig. 16, CPU 110 determines the only touch position is detected during the time period t4 to t6 and suspends the proximity detection operation during that time period).

Regarding claim 7, Miyazawa teaches the limitations of parent claim 1. Miyazawa further teaches wherein the controller is configured to update a first reference value for detection of the proximity during a period when the proximity of the 30operation body with respect to the operation surface is not detected by the determination part, and to stop updating the first reference value when the proximity of the operation body with respect to the operation surface-28- has been detected (Fig. 4, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. Fig. 6, [0081]-[0082], as shown in timing diagram in Fig. 6, during the time period t1-t3, when finger is brought close to the operation surface, proximity sensor senses the change in electrostatic capacitance values and updates the capacitance values for detecting the proximity touch. When finger touches the operation surface, proximity sensing is suspended and CPU detects the touch sensing operation and updates the electrostatic capacitance value during the time period t4-t6).

	Regarding claim 9, Miyazawa teaches the limitations of parent claim 1. Miyazawa further teaches wherein the controller is configured to update a first reference value for detection of the proximity during a period when the proximity of the operation body with respect to the operation surface is 20not detected by the determination part, and to stop updating the first reference value, while updating a second reference value for detection of the touch, when the proximity of the operation body with respect to the operation surface has been detected (Fig. 4, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. Fig. 6, [0081]-[0082], as shown in timing diagram in Fig. 6, during the time period t1-t3, when finger is brought close to the operation surface, proximity sensor senses the change in electrostatic capacitance values and updates the capacitance values for detecting the proximity touch. When finger touches the operation surface, proximity sensing is suspended and CPU detects the touch sensing operation and updates the electrostatic capacitance value during the time period t4-t6).

	Regarding claim 11, Miyazawa teaches the limitations of parent claim 1. Miyazawa further teaches wherein the controller is configured to resume the proximity sensing operation of the sensor part when a touch release from the operation surface has 10been detected by the determination part (Fig. 6, [0081]-[0082], discloses the CPU 110 detects the touch sensing operation during the time period t4 to t6 and resume proximity sensing operation by proximity detection unit during time period t7 after release from the touch sensing operation).

	Regarding claim 13, Miyazawa teaches the limitations of parent claim 1. Miyazawa further teaches wherein the controller is configured to suspend the touch sensing operation of the sensor part when a proximity release from the operation surface has been detected by the determination part (Fig. 6, [0081]-[0082], discloses the CPU 110 detects the touch sensing operation during the time period t4 to t6, and suspends touch sensing operation and resume proximity sensing operation by proximity detection unit during time period t7 after release from the touch sensing operation).

	Regarding claim 15: method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 15 corresponding to apparatus claim 1 also rejected on the same ground of anticipation as used above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 2, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 20110175831 A1) in view of Moon et al. (US 20150116280 A1).

	Regarding claim 2, Miyazawa discloses: A touch-sensitive electronic device (Figs. 1-3, discloses the information processing device 100 for touch detection and proximity detection) comprising: 
	a sensor part (Fig. 2, touch screen 102) configured to detect a capacitance that varies according to a touch or a proximity of an operation body on or to an operation surface (Fig. 2, Fig. 5, [0049], discloses the touch panel 102 comprising plurality of electrostatic sensors and output the value varies depending on the electrostatic capacitance varying as a conductor such as a finger approaches or touch on the operation surface);  
	30a memory (Fig. 3, non-volatile memory 111/RAM 112) part that stores a reference value used as a basis of calculation of an amount of change in the capacitance and a threshold value used for detection of the touch or the proximity (Fig. 3, [0075] discloses the CPU 110 stores position data indicating the touch position or the proximity position as history data, which indicates the history of the touch and the proximity on or to the operation surface, in the non-volatile memory 111);  -26- 
	a determination part (Fig. 1, touch detection unit 2 and proximity detection unit 3) configured to compare the amount of change in the capacitance calculated based on the reference value with the threshold value and to determine a state of the touch or the proximity (Fig. 1, Fig. 4, Fig. 5, [0033], [0049]-[0052], discloses touch detection unit 2 and proximity detection unit 3 detects the touch or proximity based on the change in electrostatic capacitance varying as a conductor such as a finger approaches the operation surface. For example, as illustrated in Fig. 4, the output value of electrostatic capacitance varies with distance between the operation surface and the finger, and output value is compared with threshold value to determine the operation surface is touched with a finger or is in the proximity to the finger); and 
a controller (Fig. 3, CPU 110) configured to suspend the proximity sensing operation in the sensor part during a period when the touch of the operation body on the operation surface is detected by the determination part (Fig. 3, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. As illustrated in Fig. 16, CPU 110 determines the only touch position is detected during the time period t4 to t6 and suspends the proximity detection operation during that time period).
	Miyazawa does not seem to explicitly teach a controller configured to allow a touch sensing operation and a proximity sensing operation to be performed in the sensor part during a period when the proximity of the operation body to the operation surface 10is detected by the determination part.
	However, in the same field of endeavor of touch and/or proximity detection in touch-sensitive electronic device, Moon teaches a controller configured to allow a touch sensing operation and a proximity sensing operation to be performed in the sensor part during a period when the proximity of the operation body to the operation surface 10is detected by the determination part (Fig. 1, Fig. 3, [0051]-[0054], discloses the controller 130 senses the both proximity and touch position of the finger by touch sensor 110 and proximity sensor 120 respectively during time period t3).
	Therefore, in view of teachings of Miyazawa and Moon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive electronic device as taught by Miyazawa with Moon’s teaching of a controller configured to allow a touch sensing operation and a proximity sensing operation to be performed in the sensor part during a period when the proximity of the operation body to the operation surface 10is detected by the determination part in order to correctly recognize the user’s touch input based on weighted value to a motion of the object/finger before and after the touch, according to a distance from the touched point.

Regarding claim 8, Miyazawa in view of Moon teaches the limitations of parent claim 2. Miyazawa further teaches wherein the controller is configured to update a first reference value for detection of the proximity during a period when the proximity of the 30operation body with respect to the operation surface is not detected by the determination part, and to stop updating the first reference value when the proximity of the operation body with respect to the operation surface-28- has been detected (Fig. 4, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. Fig. 6, [0081]-[0082], as shown in timing diagram in Fig. 6, during the time period t1-t3, when finger is brought close to the operation surface, proximity sensor senses the change in electrostatic capacitance values and updates the capacitance values for detecting the proximity touch. When finger touches the operation surface, proximity sensing is suspended and CPU detects the touch sensing operation and updates the electrostatic capacitance value during the time period t4-t6).

	Regarding claim 10, Miyazawa in view of Moon teaches the limitations of parent claim 2. Miyazawa further teaches wherein the controller is configured to update a first reference value for detection of the proximity during a period when the proximity of the operation body with respect to the operation surface is 20not detected by the determination part, and to stop updating the first reference value, while updating a second reference value for detection of the touch, when the proximity of the operation body with respect to the operation surface has been detected (Fig. 4, Fig. 6, [0051]-[0052], discloses CPU 110 acquires the varied output values of the electrostatic sensors and the positions of the electrostatic sensors from the touch panel 102B. Based on the output values and the positions of the electrostatic sensors, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface. Fig. 6, [0081]-[0082], as shown in timing diagram in Fig. 6, during the time period t1-t3, when finger is brought close to the operation surface, proximity sensor senses the change in electrostatic capacitance values and updates the capacitance values for detecting the proximity touch. When finger touches the operation surface, proximity sensing is suspended and CPU detects the touch sensing operation and updates the electrostatic capacitance value during the time period t4-t6).

	Regarding claim 12, Miyazawa in view of Moon teaches the limitations of parent claim 2. Miyazawa further teaches wherein the controller is configured to resume the proximity sensing operation of the sensor part when a touch release from the operation surface has 10been detected by the determination part (Fig. 6, [0081]-[0082], discloses the CPU 110 detects the touch sensing operation during the time period t4 to t6 and resume proximity sensing operation by proximity detection unit during time period t7 after release from the touch sensing operation).

	Regarding claim 14, Miyazawa in view of Moon teaches the limitations of parent claim 2. Miyazawa further teaches wherein the controller is configured to suspend the touch sensing operation of the sensor part when a proximity release from the operation surface has been detected by the determination part (Fig. 6, [0081]-[0082], discloses the CPU 110 detects the touch sensing operation during the time period t4 to t6, and suspends touch sensing operation and resume proximity sensing operation by proximity detection unit during time period t7 after release from the touch sensing operation).

7.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 20110175831 A1) in view of Noguchi (US 20180329532 A1).

Regarding claim 3, Miyazawa teaches the limitations of parent claim 1. Miyazawa does not seem to explicitly teach wherein the sensor part has a plurality of 20detection points, and wherein the controller has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block, and a second sensing mode for the touch sensing operation for the sensor part in which the change in the capacitance is detected for each of the detection points.
However, in the same field of endeavor of capacitive sensing for detecting the touch and/or proximity of the finer touch on the touch-sensitive electronic device, Noguchi teaches wherein the sensor part has a plurality of 20detection points (Fig 1B, Figs. 2, [0027], discloses the operation surface 100 comprising plurality of driving electrode 101 and the detection electrode 102 intersects to form a matrix, Examiner reads each block of matrix as detection point) and (Fig. 1, [0021], controller 16) has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block (Figs. 2, Fig. 3, [0055], [0062],  discloses during the hover/proximity function of detecting a detection target that approaches surface 100, change in capacitance is detected each block and controller sets a detection region form the detection values greater than or equal to the proximity threshold value by joining together as a detection region. Examiner reads grouping the proximity detection values as a first sensing mode), and a second sensing mode for the touch sensing operation for the sensor part in which the change in the capacitance is detected for each of the detection points (Fig. 1B, Figs. 2, when finger hover over the surface 100, the capacitance of the each grid/block changes. Examiner reads detecting the change in capacitance in each grid/block as second sensing mode).
Therefore, in view of teachings of Miyazawa and Noguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive electronic device as taught by Miyazawa with Noguchi’s teaching of wherein the sensor part has a plurality of 20detection points, and wherein the controller has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block, and a second sensing mode for the touch sensing operation for the sensor part in which the change in the capacitance is detected for each of the detection points in order to correctly recognize the user’s touch input based on weighted value and reduce the false operation detection in touch-sensitive electronic device.

Regarding claim 5, Miyazawa teaches the limitations of parent claim 3. Noguchi further teaches wherein the controller is configured to activate the first sensing mode and the second sensing mode alternately during a period when the proximity of 15the operation body with respect (Fig. 5, [0063]-[0066], Step 12, discloses the controller 16 proceeds to step 13 in case where the plurality of detection regions are present, and in the case where no plurality of detection regions is present in Step 12 (Step 12: No), the controller 16 proceeds the processing to Step 16. Examiner reads, Examiner reads grouping the proximity detection values as a first sensing mode and detecting the change in capacitance in each grid/block as second sensing mode. Therefore, first sensing mode and the second sensing mode are alternative during a period when proximity/hover of the finger with respect to the operation surface 100).
Therefore, in view of teachings of Miyazawa and Noguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive electronic device as taught by Miyazawa with Noguchi’s teaching of wherein the controller is configured to activate the first sensing mode and the second sensing mode alternately during a period when the proximity of 15the operation body with respect to the operation surface is detected by the determination part in order to correctly recognize the user’s touch input based on weighted value and reduce the false operation detection in touch-sensitive electronic device.

8.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 20110175831 A1) in view of Moon et al. (US 20150116280 A1), further in view of Noguchi (US 20180329532 A1).

Regarding claim 4, Miyazawa in view of Moon teaches the limitations of parent claim 2. Miyazawa in view of Moon does not seem to explicitly teach wherein the sensor part has a plurality of 20detection points, and wherein the controller has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block, and a second sensing mode 
However, in the same field of endeavor of capacitive sensing for detecting the touch and/or proximity of the finer touch on the touch-sensitive electronic device, Noguchi teaches wherein the sensor part has a plurality of 20detection points (Fig 1B, Figs. 2, [0027], discloses the operation surface 100 comprising plurality of driving electrode 101 and the detection electrode 102 intersects to form a matrix, Examiner reads each block of matrix as detection point) and wherein the controller (Fig. 1, [0021], controller 16) has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block (Figs. 2, Fig. 3, [0055], [0062],  discloses during the hover/proximity function of detecting a detection target that approaches surface 100, change in capacitance is detected each block and controller sets a detection region form the detection values greater than or equal to the proximity threshold value by joining together as a detection region. Examiner reads grouping the proximity detection values as a first sensing mode), and a second sensing mode for the touch sensing operation for the sensor part in which the change in the capacitance is detected for each of the detection points (Fig. 1B, Figs. 2, when finger hover over the surface 100, the capacitance of the each grid/block changes. Examiner reads detecting the change in capacitance in each grid/block as second sensing mode).
Therefore, in view of teachings of Miyazawa, Moon and Noguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive electronic device as taught by Miyazawa as modified by Moon with Noguchi’s teaching of wherein the sensor part has a plurality of 20detection points, and wherein the controller has a first sensing mode for the proximity sensing operation of the sensor part in which the plurality of detection points are grouped into multiple blocks and a change in the capacitance is 25detected for each block, and a second sensing mode for the touch sensing operation for the 

Regarding claim 6, Miyazawa in view of Moon and Noguchi teaches the limitations of parent claim 4. Noguchi further teaches wherein the controller is configured to activate the first sensing mode and the second sensing mode alternately during a period when the proximity of 15the operation body with respect to the operation surface is detected by the determination part (Fig. 5, [0063]-[0066], Step 12, discloses the controller 16 proceeds to step 13 in case where the plurality of detection regions are present, and in the case where no plurality of detection regions is present in Step 12 (Step 12: No), the controller 16 proceeds the processing to Step 16. Examiner reads, Examiner reads grouping the proximity detection values as a first sensing mode and detecting the change in capacitance in each grid/block as second sensing mode. Therefore, first sensing mode and the second sensing mode are alternative during a period when proximity/hover of the finger with respect to the operation surface 100).
Therefore, in view of teachings of Miyazawa, Moon and Noguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch-sensitive electronic device as taught by Miyazawa as modified by Moon with Noguchi’s teaching of wherein the controller is configured to activate the first sensing mode and the second sensing mode alternately during a period when the proximity of 15the operation body with respect to the operation surface is detected by the determination part in order to correctly recognize the user’s touch input based on weighted value and reduce the false operation detection in touch-sensitive electronic device.

Response to Arguments
9.	Applicant’s arguments filed 09/09/2020 with respect to claims 1, 2 and 15 have been fully considered but they are not deemed persuasive. 
	Applicant specifically argues that in Miyazawa, the CPU 110 distinguishes a part touched with a finger on the operation surface of the touch panel 102B, a part in the proximity of a finger to the operation surface, and a part which is neither touched or in the proximity of a finger from each other, which indicates that the touch part, the proximity part, and the non- proximity part are always monitored to be distinguished from each other. Miyazawa is silent "to suspend a touch sensing operation in the sensor part during a period when the proximity of the operation body to the operation surface is not detected by the processor, and to suspend a proximity sensing operation in the sensor part during a period when the touch of the operation body on the operation surface is detected by the processor”. According to paragraphs [0080]-[0081] of Miyazawa, FIG. 6 of Miyazawa simply shows that the CPU 110 detects the touch position at time t4 to time t6 when flicking is performed. Again, Miyazawa is silent about the proximity sensing operation being suspended during time t4 to t6 of touch detection. Rather, it appears that proximity part is continuously monitored during time t4 to t6 because proximity position is detected at time t7, immediately after time t6. Anticipation requires the presence in a single prior art reference disclosure of each and every element of the claimed invention. In view of the distinction of claim 1 noted above, at least one claimed element is not present in Miyazawa. Hence, Miyazawa does not anticipate claim 1. 
Examiner respectfully disagrees. Miyazawa teaches the touch input and proximity input operation determination method in information processing apparatus based on the electrostatic capacitance varying such as a finger approaches the operation surface of information processing apparatus. For example, when user’s finger approaches the surface of the touch panel, the output value of the electrostatic sensor located directly below the finger varies to 10", "20", and "40" when the distance between the operation surface and the finger is 30 mm, 15 mm, and 5 mm, 
8 
Conclusion
10.
Tokutake (US 20130076688 A1) teaches similar invention of detecting an approach and contact of an external object or conductor to the touch panel based on a changed in capacitance value and to detect a location on a surface of the touch panel where the capacitance value changed (Fig. 2, Fig. 11).
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693